mi 3: Me -CV- We Ore ee AES O4/ACRG HARE oder

 

ge. WESTERN Oustexcy WTS
SHomas T. WINSTON
Plain
Cosewo: |§ -Cu-453 Sop
\/.
Daw) WoweWE Bh be.

Deeadonis

nth tern

NOTICE oF APPERL

COMES NO, SHOMAS T.LOEMSTOM prose, With & Novie.c&
Propeak the Gal yudeen + amend Inthe. Ont Seles Hisic Gur}
for he Lossiern otic SF Wiscwnsih by Honore. Dishict Sud ge
Varna Ralersen ) ered or Rofl £ e080.

 

 

peers, gp ae

Dated thislH Bay d- April da9u

perrtwlly
‘hes sl
Shon td nsken lores GPO
Loi Sconsingecute_ Program tacit}
Po. Bok lo00
Boscobel, WTS3BIOT
